Citation Nr: 1002864	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy of the 
lower extremities, to include as secondary to service-
connected thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1983 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's claim was 
subsequently transferred to the Columbia, South Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records include reports of treatment for 
lower back strain in January 1999, June 2004, December 2004 
and January 2005.  The Veteran's February 2005 pre-discharge 
examination noted that the Veteran complained of low back 
pain with a reported onset date of 1986.  The Veteran 
reported no radiation, numbness or weakness at the time of 
examination.  A diagnosis of lumbosacral strain was provided, 
x-ray findings noted an unremarkable lumbosacral spine.

The Veteran was afforded an additional VA pre-discharge 
examination in April 2005.  The report from this examination 
contained an addendum which noted prior laminectomies and 
degenerative disc disease however, a hand-written notation 
from a Decision Review Officer stated that the addendum was 
not based on the Veteran's x-ray examination records.  

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of 
his claimed radiculopathy.  As the Veteran has been shown to 
have a thoracolumbar strain and as the Veteran has asserted 
that he has radiculopathy, the Board finds that the Veteran's 
observed symptoms may be associated with the his service-
connected disability.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board further finds that the Veteran's claims 
file does not contain sufficient medical evidence for VA to 
make a decision on the claim.  The issue must therefore be 
remanded for a VA examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  

Further, the most recent treatment records contained in the 
Veteran's claims file are over four years old.  As part of 
its duty to assist, the RO must ensure that it has all of the 
available evidence it can reasonably obtain.  See 38 C.F.R. 
§ 3.159.  The RO should therefore take all necessary steps to 
obtain the most recent treatment records available.  

The Board also notes that the Veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Such notice 
should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must 
inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type 
of evidence that VA will seek to obtain 
and the type of evidence that is 
expected to be furnished by the 
Veteran.  

The Veteran should also be notified 
that, in cases where service connection 
is granted, both a disability 
evaluation and an effective date for 
that evaluation will be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his 
thoracolumbar strain and claimed 
radiculopathy.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and those 
records not already associated with the 
claims file should be associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
Veteran cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran is to be 
notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic 
examination.  Any tests or studies deemed 
necessary should be conducted.  Prior to 
the examination the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
record and an examination of the Veteran 
the physician should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's radiculopathy of the 
lower extremities had its onset in or is 
otherwise related to service, or in the 
alternative to the service-connected 
thoracolumbar strain.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


